EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Synthetech, Inc. (the "Company") on Form 10-Q for the quarter ended June 30,2007 as filed with the Securities and Exchange Commission on the date hereof (the "Form 10-Q"), I, Gary Weber, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2.The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Gary A. Weber Gary A. Weber Vice President, Finance, Chief Financial Officer August 9, 2007
